TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 26, 2015



                                      NO. 03-15-00080-CV


                                Cotechno Group, Inc., Appellant

                                                 v.

                        The Burlington Insurance Company, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on August 4, 2014. Having

reviewed the record, the Court holds that Cotechno Group, Inc. has not prosecuted their appeal

and did not file a brief, nor comply with a notice from the Clerk of this Court. Therefore, the

Court dismisses the appeal for want of prosecution. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.